           Case 2:19-cv-02019-RAJ-BAT Document 26 Filed 05/27/20 Page 1 of 1



 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7

 8   C.M.E. O/B/O W.P.B.,

 9                             Plaintiff,                CASE NO. 2:19-cv-02019-RAJ-BAT

10           v.                                          ORDER WITHDRAWING ORDER
                                                         GRANTING PLAINTIFF’S
11   SHORELINE SCHOOL DISTRICT,                          MOTION TO AMEND (DKT. 21
                                                         AND 22)
12                             Defendant.

13          On May 26, 2020, the Court granted Plaintiff’s motion to amend (Dkt. 17) and directed
14   the Clerk to docket Plaintiff’s proposed amended complaint. Dkt. 21 and 22. Defendant
15   Shoreline School District timely filed a response to the Motion to Amend, which was incorrectly
16   noted on the Court’s docket.
17          Accordingly, it is ORDERED that the Clerk of Court shall withdraw Dkt. 21 and 22 so
18   the Court may consider Defendant’s opposition to Plaintiff’s motion to amend.
19          DATED this 26th day of May, 2020.
20

21                                                      A
                                                        BRIAN A. TSUCHIDA
22                                                      Chief United States Magistrate Judge

23


     ORDER WITHDRAWING ORDER
     GRANTING PLAINTIFF’S MOTION TO
     AMEND (DKT. 21 AND 22) - 1
